Citation Nr: 0600743	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  03-20 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to an increased evaluation for hearing loss, 
right ear, currently rated as 10 percent disabling.

2.  Evaluation of adjustment disorder with mixed features, 
currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued a 10 percent disability evaluation 
for hearing loss, right ear, and granted service connection 
and a 30 percent disability evaluation for adjustment 
disorder with mixed features. 


FINDINGS OF FACT

1.  Hearing loss, right ear, is manifested by no more than an 
average pure tone threshold of 110 decibels and a zero 
percent speech recognition score.  

2.  Adjustment disorder is manifested by no more than mild to 
moderate symptoms, including some social impairment, anxiety, 
chronic sleep impairment, and panic attacks.


CONCLUSIONS OF LAW

1.  Hearing loss, right ear, is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 
(2005).

2.  Adjustment disorder with mixed features is no more than 
30 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9440 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  There are 
four main elements of VCAA notice, described below.

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was sent a VCAA letter in March 2001 pertaining to 
his claim for an increased rating for hearing loss, right 
ear.  Under a heading entitled "What Must the Evidence Show 
to Establish Entitlement," the RO stated that to establish 
entitlement for increased compensation benefits, the evidence 
must show an increase in severity of the disability.  In the 
July 2003 statement of the case, the veteran was provided 
with the rating criteria for evaluation of hearing 
impairment, found in 38 C.F.R. § 4.85.  In another VCAA 
letter, dated in August 2003, under a heading entitled "What 
Do We Still Need from You," the RO stated that it needed 
evidence showing that the hearing loss in the right ear 
caused marked interference with employment or caused frequent 
periods of hospitalization.  Under a heading entitled "What 
Must the Evidence Show to Support Your Claim," the RO 
informed the veteran that to establish entitlement to an 
increased evaluation for hearing loss, right ear, the 
evidence must show that the service-connected condition had 
gotten worse.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the March 2001 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
enough information about those records so the RO could 
request them from the appropriate person or agency.  The RO 
stated that it was still the veteran's responsibility to make 
sure that the records were received by it.  Under the heading 
entitled "What Must the Evidence Show to Establish 
Entitlement," the RO stated that it would obtain any VA 
medical records or other medical treatment records identified 
by the veteran, and that the veteran could submit his own 
statements or statements from others describing the severity 
of his physical disability symptoms.

In the August 2003 VCAA letter, the RO informed the veteran 
that VA was responsible for obtaining relevant records from 
any Federal agency, including medical records from the 
military, from VA hospitals, or from the Social Security 
Administration.  The RO stated that it would make reasonable 
efforts to obtain records not held by a Federal agency, 
including records from state or local governments, private 
doctors or hospitals, or current or former employers.  The RO 
stressed that it was the veteran's responsibility to make 
sure that all requested records not in the possession of a 
Federal department or agency were received by the RO.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained private treatment records from a 
social worker, B.F., and a psychiatrist, M.M., submitted by 
the veteran, as well as VA examination reports.  Recently, in 
April 2005, the RO sent the veteran a letter requesting him 
to submit a form authorizing VA to obtain records from B.F. 
and M.M.  The veteran did not return the forms to VA.  In a 
September 2005 letter, the veteran indicated that he had no 
new evidence to send.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the March 2001 VCAA letter, the RO requested the 
veteran to send it the evidence required as soon as possible.  
Although the RO did not use the precise language contained in 
38 C.F.R. § 3.159, the Board does not find this to be an 
error in notice since it is implicit in this request that the 
veteran should submit any evidence that he had pertaining to 
his claim.  Further, there is no requirement that the precise 
words of the regulation be included in order for notice to be 
found complying.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Reading the March 2001 VCAA letter as a whole, the 
letter was in substantial compliance with the fourth notice 
element because the letter fulfilled the essential purposes 
of the regulation, that is, giving notice of VA's desire to 
obtain additional information and evidence supporting and 
substantiating the claim and possibly leading to such 
information and evidence.  See Mayfield.  Further, in the 
August 2003 VCAA letter, the RO stated, in language closely 
mirroring the language of 38 C.F.R. § 3.159, that the veteran 
should submit any evidence that he may have in support of his 
claim.   

The Board notes that the veteran was provided with one VCAA 
letter prior to the initial decision and one VCAA letter 
after the initial decision was issued.  See Mayfield; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini 
II].  The Board finds that this was not prejudicial to the 
appellant, however.  The content of each notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  He has been 
fully provided with a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  See 
Mayfield.  The Board finds that the timing of the second VCAA 
notice was harmless error, especially since the first VCAA 
notice, issued prior to the initial decision, fully complied 
with the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The timing of the second notice was nonprejudicial because 
the purpose of the notice was satisfied, and thus it did not 
affect the essential fairness of the adjudication.  See 
Mayfield.

For the reasons stated above, the Board finds that the 
requirements of the VCAA as to the issue of an increased 
evaluation for hearing loss, right ear, have been met.

As to the issue of an increased evaluation for adjustment 
disorder, a General Counsel opinion states that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim in the case of a 
"downstream" issue, i.e., an issue relating to the claim 
but arising after the beginning of the claims process.  
VAOPGCPREC 8-2003.  Rather, VA need only take the proper 
action in accordance with 38 U.S.C.A. § 5104.  In this case, 
the veteran's appeal as to the issue of an increased 
evaluation for adjustment disorder arises out of his May 2002 
claim for service connection for a psychiatric disorder.  A 
VCAA letter was sent in regard to that issue in November 
2003.  The veteran was notified of the March 2004 rating 
decision which granted his claim for service connection.  His 
appeal of the evaluation relates to that claim, but arises 
after the beginning of the claims process.  The veteran was 
provided with notice of the decision in March 2004, and the 
notice included an explanation of the procedure for obtaining 
review of the decision.  A statement of the case issued in 
January 2005 provided the veteran with the applicable rating 
criteria for mental disorders, a statement of the reasons for 
the decision to award the particular evaluation, and a 
summary of the evidence considered by the Secretary.  
38 U.S.C.A. § 5104.  Thus, VA's VCAA obligation as to the 
issue of an increased evaluation for adjustment disorder has 
been fulfilled.

The Board notes that in the veteran's July 2003 substantive 
appeal as to the claim for an increased rating for hearing 
loss, he requested a BVA hearing at a local VA office.  He 
was scheduled for a hearing in December 2004, but in November 
2004 he indicated that he could not attend the hearing.  In 
an April 2005 letter, the RO gave the veteran another 
opportunity to request a hearing, but he has not submitted 
any other requests for a hearing, and the Board will proceed 
with disposition of this appeal.

Hearing loss, right ear

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for hearing loss, 
right ear.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

The rating schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2005).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) (2005).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  See 38 
C.F.R. § 4.85(f) (2005).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. 
§ 4.86(a) (2005).  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b) (2005).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In a private audiological evaluation in December 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ

1000
2000
3000
4000
RIGHT
60
70
80
75

Since the pure tone threshold at each of the four specified 
frequencies was 55 decibels or more, the Roman numeral 
designation for hearing impairment can be determined from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Since a speech discrimination score is not of 
record for the December 1998 evaluation, the Board is unable 
to use Table VI, which requires a speech discrimination 
score.  The Board will therefore use Table VIa.  The pure 
tone threshold average from the December 1998 evaluation was 
71.25, which equates to a numeric designation of VI in Table 
VIa.  Under 38 C.F.R. § 4.85(f), the numeric designation for 
the non-service-connected left ear is I.  Applying the 
numeric designation of VI for the right ear and I for the 
left ear, the result is a noncompensable disability 
evaluation under Table VII.

In a private audiological evaluation in December 2000, pure 
tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
60
70
75
80

This results in the same noncompensable evaluation as in the 
December 1998 examination.  Since the pure tone threshold at 
each of the four specified frequencies was 55 decibels or 
more, the Roman numeral designation for hearing impairment 
can be determined from either Table VI or Table VIa, 
whichever results in the higher numeral.  Since a speech 
discrimination score was not of record for the December 2000 
evaluation, the Board is unable to use Table VI, which 
requires a speech discrimination score.  The Board will 
therefore use Table VIa.  The pure tone threshold average 
from the December 2000 evaluation was 71.25, which equates to 
a numeric designation of VI in Table VIa.  Under 38 C.F.R. 
§ 4.85(f), the numeric designation for the non-service-
connected left ear is I.  Applying the numeric designation of 
VI for the right ear and I for the left ear, the result is a 
noncompensable disability evaluation under Table VII.

In a VA examination report from April 2001, pure tone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
105
105
105
105

The examiner noted that speech recognition testing using the 
Maryland CNC Word List could not be tested in the right ear 
due to the severity of the hearing loss.  Therefore, the 
Board will utilize Table VIa to determine the numeric 
designation of hearing impairment.  The pure tone threshold 
average was 105, which equates to a numeric designation of XI 
in Table VIa.  Under 38 C.F.R. § 4.85(f), the numeric 
designation for the non-service-connected left ear is I.  
Applying the numeric designation of XI for the right ear and 
I for the left ear, the result is a 10 percent disability 
evaluation under Table VII.

In a private audiological evaluation in September 2002, pure 
tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
110
110
110
110

Since the pure tone threshold at each of the four specified 
frequencies was 55 decibels or more, the Roman numeral 
designation for hearing impairment can be determined from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  The pure tone threshold average was 110, which 
equates to a numeric designation of XI in Table VIa.  Word 
recognition scores for the Maryland CNC Test were 0%.  
Applying the 110 pure tone threshold and the 0% word 
recognition score to Table VI, the resulting numeric 
designation is XI.  Thus, the numeric designation is the same 
under Table VI and Table VIa.  Under 38 C.F.R. § 4.85(f), the 
numeric designation for the non-service-connected left ear is 
I.  Applying the numeric designation of XI for the right ear 
and I for the left ear, the result is a 10 percent disability 
evaluation under Table VII.

The foregoing mechanical application of the ratings schedule 
to the numeric designations assigned based on the four 
audiometry evaluations indicates the veteran is entitled to 
no more than a 10 percent disability evaluation for hearing 
loss, right ear.  The Board notes that the veteran's lay 
assertions of decreased hearing are insufficient to establish 
entitlement to a higher evaluation for right ear hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  See Lendenmann, 3 Vet. App. at 
349.  The Board does accept that he has difficulty hearing.  
However, the more probative evidence consists of the 
audiometric examinations.

The Board finds that the preponderance of the evidence is 
against an increased evaluation for the veteran's bilateral 
hearing loss disability, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of this case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2005).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In statements dated in February 2001, April 2001, 
and November 2001, the veteran indicated that he lost a few 
job promotions because he could not determine which way the 
sound was coming from, and that those positions paid much 
better money than the job he was doing at the time.  He 
stated that he was removed as Chemical Operator on a few of 
his positions because he was a safety hazard, and could not 
hear well with the surrounding noises.  In the November 2001 
statement, the veteran indicated that he would be out of a 
job in December 2001 because the company was closing down 
their business, and he thought it would be difficult to find 
another job because of his hearing impediment.  In a May 2002 
statement, he indicated that he had been out of work for six 
months and that finding a job with noise levels that he could 
tolerate was difficult.  In an August 2003 statement, he 
indicated that he could not get letters from the companies 
that he used to work for where he lost positions because of 
his hearing.  He stated that the companies he worked for 
closed down and it was over 35 years ago.  In an August 2003 
statement from B.F., a licensed social worker, Mr. F. states 
that the veteran's hearing impairment was a significant 
contributor to his psychiatric disabilities.  He stated that 
the veteran lost his job in corporate acquisition, and his 
subsequent job search was impeded by the limitations his 
"disability" places on his employment options.  

The RO, in the October 2001 rating decision and July 2003 
statement of the case, found that the evidence did not show 
that this case presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board agrees.  Although 
the veteran asserts that he was denied promotions because of 
his hearing impediment, he has not provided any documentation 
from employers indicating this to be the case.  Further, he 
was able to continue working until the company he was working 
for closed down in 2001.  The Board does not consider this a 
marked interference with employment.  Although the social 
worker, Mr. F., stated that the veteran's "disability" 
impeded his job search, it appears that Mr. F. was referring 
to not only the veteran's hearing loss disability, but also 
his psychiatric disability.  

In the August 2003 VCAA letter, the veteran was notified that 
VA needed evidence showing that his hearing loss in his right 
ear caused marked interference with his employment or caused 
frequent periods of hospitalization.  In an August 2003 
statement, the veteran asserted that he could not get letters 
from the companies that he worked for because they had closed 
down and it was over 35 years ago.  The Board notes that the 
most recent company did not close down until 2001, according 
to the veteran.  The Board emphasizes that the percentage 
ratings applied pursuant to VA's Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity.  See 38 C.F.R. § 4.1.  As the veteran has not 
provided any evidence that he was denied employment due to 
his hearing loss, right ear, beyond that already contemplated 
by the 10 percent disability rating assigned, the Board 
concludes that referral of this case to the Under Secretary 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation is not warranted.  
See 38 C.F.R. § 3.321(b)(1).

Adjustment disorder with mixed features

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for adjustment 
disorder with mixed features.

A disability evaluation for adjustment disorder is determined 
under the general rating formula for mental disorders.  A 30 
percent rating is evidenced by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name. See 38 
C.F.R. § 4.130, Diagnostic Code 9440 (2005).

In an August 2003 letter, a private social worker who had 
been providing psychotherapy to the veteran indicated that 
the veteran's hearing impairment had been a significant 
contributor to the veteran's obsessive-compulsive disorder 
and social phobia.  He indicated that this caused the veteran 
considerable discomfort and embarrassment in social 
situations, which had increased his general anxiety level and 
at times led to social withdrawal.  The social worker noted 
that since the veteran had lost his long-term job in a 
corporate acquisition twenty months prior, the subsequent job 
search was much impeded by the limitations his disability 
placed on his employment options.

In a November 2003 VA examination for mental disorders, it 
was noted that the veteran reported depression and 
frustration stemming from his hearing problem.  The veteran 
reported that this had led him to be isolative and withdrawn 
in social situations because of his embarrassment of not 
hearing properly.  He also reported anxiety.  He reported 
having obsessive behavior, including turning lights off and 
on, tying his shoelaces, and washing his hands frequently.  
He stated that he sleep was somewhat disturbed, and that he 
had these symptoms most days.  The symptoms seemed to be mild 
to moderate in nature.  It was noted that the veteran was 
retired, that he used to work as a warehouse manager, that he 
retired at the age of 62, and that he was able to do his job 
well.  It was noted that the veteran had been married 39 
years, had four children, and his relationship with his 
family was good.

Upon objective examination, the physician (who indicated that 
the claims file was reviewed) noted that the veteran was 
dressed casually, he was cooperative, his mood was neutral, 
his affect was blunted, his speech was normal, and there were 
no perceptual problems.  Thought processes and thought 
content were normal.  There was no suicidal or homicidal 
ideation.  He was oriented to person, place, and time, 
insight and judgment were fair, and impulse control was fair.  
It was noted that the veteran spent his time going to the gym 
or trying to relax, that he spends time with friends, and is 
leading a retired life.  In her summary of findings, the 
physician noted that the veteran had symptoms of obsessive-
impulsive disorder and an adjustment disorder stemming from 
his hearing problem, that he had a productive work history, 
and that he appeared to have a supportive social network.  
The diagnoses were obsessive-compulsive disorder and 
adjustment disorder with mixed features.  The GAF score was 
65, with mild to moderate symptoms.  The physician noted that 
the veteran's psychiatric problems did not prevent him from 
getting employment.  

In a November 2004 statement, the social worker indicated 
that the veteran had been in psychotherapy with him for 
several years for treatment of panic attacks, and that his 
treatment was ongoing.

The veteran has indicated in various statements that he has 
anxiety, depression, sleep impairment, panic attacks, and 
social impairment.  In a September 2005 statement, he 
indicated that his psychiatrist had recently increased his 
medication, and that he was still seeing his psychotherapist, 
who he had been seeing for a long time.  He stated that he 
had lots of problems and that he was aware of them, and that 
he was sure he would be going to these doctors for the rest 
of his life.

The Board finds that this evidence warrants no more than a 30 
percent disability evaluation for adjustment disorder with 
mixed features.  The Board finds no occupational impairment, 
as the physician in the November 2003 report indicated that 
the veteran was retired.  The veteran has not presented any 
evidence indicating that he is unable to work due to his 
adjustment disorder, and the physician in the November 2003 
report stated that the veteran's psychiatric problems did not 
prevent him from getting employment.  

Regarding social impairment, the Board finds that the veteran 
does not have difficulty in establishing and maintaining 
effective relationships.  Although it is clear that the 
veteran has considerable discomfort in social situations and 
has increased anxiety leading to social withdrawal, the Board 
notes that he has been married over 40 years and has a good 
relationship with his family, as noted in the November 2003 
examination report.  The veteran also reported in the 
November 2003 report that he spends time with friends, and 
the physician opined that the veteran appeared to have a 
supportive social network.  The Board finds that the social 
anxiety and discomfort he experiences is reflected in the 30 
percent disability rating and does not meet the criteria for 
a higher rating.  

The Board finds that the overall disability picture does not 
meet the criteria for a 50 percent disability evaluation.  
Although the veteran meets one of the criteria for a 50 
percent evaluation, namely that he appears to have panic 
attacks more than once a week, he does not meet the remaining 
criteria for a 50 percent evaluation.  There is no indication 
of a difficulty in understanding complex commands, no 
indication of impairment of long or short-term memory, no 
indication of impaired judgment, and no indication of 
impaired abstract thinking.  Speech was normal, affect was 
neutral, and thought processes and thought content were 
normal in the November 2003 examination.  The physician gave 
a GAF score of 65 with mild to moderate symptoms.  The 
veteran's mild to moderate symptoms, as described above, 
warrant no more than a 30 percent disability evaluation.

The Board notes that the veteran has indicated that since he 
has been treated for adjustment disorder for a long time, 
that this should warrant an increase in disability 
compensation.  The Board notes that the veteran is awarded 
disability compensation based on the current level of 
disability, which is not based on the length of time the 
veteran has had the disability.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the award of service 
connection for adjustment disorder, and that in such cases, 
the Board must consider whether staged ratings should be 
assigned based upon the facts found.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The evidence shows that the 
condition has not significantly changed and that a uniform 
rating, rather than a staged rating, is warranted.  

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for adjustment 
disorder with mixed features, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has not 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005).  The Board notes 
that the veteran is retired, and that he has not presented 
any evidence that he has had marked interference with 
employment or frequent periods of hospitalization due to his 
adjustment disorder.  Further, the physician in the November 
2003 examination report stated that the veteran's psychiatric 
problems did not prevent him from getting employment.  The 
Board thus finds that the evidence does not show that this 
case presented such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board concludes that referral of this case to 
the Under Secretary or the Director, Compensation and Pension 
Service, for assignment of an extraschedular evaluation is 
not warranted.




ORDER

Entitlement to an evaluation greater than 10 percent for 
hearing loss, right ear, is denied.

Entitlement to an evaluation greater than 30 percent for 
adjustment disorder with mixed features is denied. 



____________________________________________
L. H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


